Citation Nr: 0418522	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In January 2004, the matter was Remanded to the Appeals 
Management Center (AMC) for further development.  The record 
indicates that the RO completed the requested development as 
instructed.

The veteran was afforded a hearing before the RO in October 
2002; the transcript is of record.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection for a 
back disorder has been obtained by the RO, and the RO has 
notified him of the type of evidence needed to substantiate 
his claim.

2.  The preponderance of the evidence on file is against the 
finding that the veteran's back disorder is attributable to 
an incident, injury, or disease which occurred during 
service.



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied these 
duties to the veteran in a VCAA letter issued in January 
2001.  The letter predated the May 2001 initial denial of 
benefits.  See Id.  The RO also generally advised him to 
submit any evidence in support of his claim which he had in 
his possession, and that they would assist him in obtaining 
any evidence he was not able to obtain on his own.  See Id.; 
but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The evidence of record contains copies of the veteran's 
service medical records and post-service medical records from 
the VA and several private treatment providers.  The veteran 
indicated receiving medical treatment shortly after 
separation from service from a Dr. Hobbs; however, he stated 
that Dr. Hobbs was deceased and the records were unavailable.  
As noted, this matter was previously remanded by the Board as 
the veteran reported that he was receiving Social Security 
Administration (SSA) benefits, and the RO was instructed to 
obtain the veteran's records from the SSA.  On request, the 
SSA reported that the folder had been destroyed, therefore, 
these records are unavailable for review.  There is no 
indication of any other relevant, outstanding records which 
would support the veteran's claim of service connection.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 
38 C.F.R. § 3.159(c)(4) (2003).  The requirements set forth 
in paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  The service medical records are devoid of 
complaints of back pain, or the incurrence of a back injury 
or disorder.  Because the evidence does not establish that 
the veteran suffered "an event, injury or disease in 
service" as it relates to his claim of service connection, 
it is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In other words, absent such evidence, the Board 
finds it unnecessary to require the veteran to report for a 
VA medical examination or to ask a medical expert to review 
the record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of a 
back disease or injury in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue being decided on appeal.


I.  Factual Background

At a physical examination performed for induction purposes, 
the spine and extremities were noted as normal.  

Service medical records dated in May 1945 from a Navy 
training center noted that the veteran complained of a sore 
throat and fever.  On physical examination, the examiner 
noted that the throat was red and infected, pharynx inflamed.  
The chest was clear.  

Service medical records reflect that in December 1945 a 
diagnosis of abscess, gluteal was rendered.  The examiner 
noted that the abscess was incised and drained under 
intravenous anesthetic of Pentothal Sodium, and a drain was 
inserted.  The veteran was not admitted to the sick list, and 
was placed on the binnacle list for the day.  Also, in 
December 1945, the veteran complained of intermittent 
swelling in the left knee joint.  

A service medical record dated in April 1946 noted the 
veteran's complaints of periodic attacks of dyspnea and 
orthopnea precipitated by close quarters as well as exercise.  
It was frequently necessary to go topside at night to 
breathe.  A few days later, the veteran complained of chest 
pain and shortness of breath.  The veteran reported that 
three and a half months prior, he began to experience chest 
pain over the sternum on taking deep breathes.  The pain was 
of moderate severity and dull aching in character.  No other 
symptoms were reported.  The chest pain lasted approximately 
three days and disappeared.  He remained asymptomatic until 
about three weeks prior to the April 1946 physical 
examination when the same symptoms recurred  accompanied by 
shortness of breath.  The symptomatology occurred primarily 
at night when he was sleeping in close quarters.  The veteran 
gave a vague history of pain in the knees as a small child.  
He denied a history of serious illnesses or accidents.  A 
diagnosis of bronchitis chronic was rendered.  In early May 
1946, the veteran was discharged from treatment.  An examiner 
noted that the veteran had been working in ships and tanks on 
a sandblasting operation which greatly increased the severity 
of his complaints.  On physical examination, the findings 
were "essentially negative."  Respiratory and cardio-
vascular systems apparently were within normal limits.  A 
chest x-ray was unremarkable.

An examination performed for separation purposes in July 1946 
noted that the spine and extremities were normal.  He had no 
disqualifying defects.

In August 1946, the veteran filed a claim of service 
connection for bronchial bronchitis.  Service connection was 
granted, and a noncompensable disability rating was assigned.

In June 1952, the veteran filed an Application for Hospital 
Treatment with the VA for a back disorder.

A June 1952 X-ray examination report noted the following:  
The usual set of films for examination of the lumbosacral 
spine shows the intervertebral spaces to be well maintained.  
The sacro-iliac joints are not unusual.  No evidence of bony 
pathology is noted.

A VA clinical record dated in early July 1952 noted the 
veteran's report that he was struck in the back in February 
1952 in Texas.  He complained of low back pain which radiated 
down his left lower extremity to his calf.  On examination, 
no pathology was found.  Hospitalization was not recommended.

In July 1952, the veteran filed another Application for 
Hospital Treatment with the VA.  A medical certificate on the 
application noted an injury to the back in February when the 
veteran struck his back on a drilling rig.  

A July 1952 X-ray examination report noted a history of a 
back injury in February.  Anterior-posterior and lateral 
views of the lumbo-sacral spine showed normal alignment and 
normal spacing of the vertebral segments.  No arthritic 
change was evident.  The sacroiliac joints were open and 
distinct.

In August 1952, a consent to release his medical records was 
submitted by the veteran "to help settle my lawsuit."

Correspondence dated in September 1952 from an attorney to 
the VA hospital stated that the veteran filed a workmen's 
compensation suit on the basis of a back injury that occurred 
in February 1952.  The attorney was attempting to obtain 
copies of the veteran's X-ray reports from the hospital.  The 
attorney stated that the veteran was claiming that he 
sustained an injury which caused backward displacement of the 
body of the 4th cervical on the 5th cervical vertebra and a 
narrowing of the interspace posteriorly between these two 
vertebrae.  It also stated the veteran's claim that he had a 
narrowing of the interspace between the 4th and 5th lumbar 
vertebrae with a disruption of the facets on the left of 
these two vertebrae.

In October 1952, the veteran filed another Application for 
Hospital Treatment with the VA.  The medical examiner noted 
on the application that the veteran had sustained a back 
injury.  The examiner noted symptoms of pain in the back and 
down the legs for the past year, and that the veteran 
received treatment in Big Springs.  The physical findings 
were slight limitation of motion in the lumbar spine, and the 
diagnosis was a lumbar sacral strain.

A treatment record dated in November 1952 noted the veteran's 
complaints of a sore throat in which he had been treating 
with saline gargle without benefits.  He reported, again, 
that in February 1952, he sustained a back injury for which 
he was hospitalized for eighteen days in Big Springs.  Since 
that time, the veteran complained of continued pain in the 
muscles of the low back, especially when stooping or lifting.  
The veteran reported that during active service, he was taken 
off duty for about a week due to a stiff neck and since that 
time had recurrent attacks of stiffness of the neck with 
catches on movement of the head.  On physical examination, 
the veteran complained of considerable tenderness to fist 
percussion over the mid-lumbar region but the spine moved 
freely in all directions without pain.  An X-ray examination 
of the cervical spine showed a partial fusion of the 6th and 
7th bodies, apparently congenital.  Anterior-posterior and 
lateral views of the lumbar spine showed no abnormality.

In October 1973, the veteran filed a claim of service 
connection for a heart disorder which was subsequently 
denied.

At a November 1973 VA examination, the veteran complained of 
back pain.  No disorder was noted.

A private treatment record dated in August 1983 noted the 
veteran's history that in 1945 while participating in a Navy 
training camp, he fell during an obstacle course and injured 
his back.  The veteran reported that a hairline fracture in 
the C7 was diagnosed.

In correspondence dated in September 1983 from the veteran's 
private physician, Dr. Howard, it was noted that the veteran 
complained of pain in the upper and lower back.  It recounted 
the veteran's report that he was injured on duty for a 
drilling company in November 1966.  He said he had an old 
injury to his neck when he was a child.  He claimed he could 
not walk because of his back.  Dr. Howard's impression was 
that the veteran had a severe disability to his neck with a 
resultant pain, limitation of motion of the upper extremities 
and atrophy of the muscles in the upper extremities.  The 
doctor was unable to account for the veteran's complaints 
regarding his low back.  The joints that the doctor felt were 
involved were the cervical spine and shoulders.

In June 1990, the veteran filed a claim of service connection 
for hypertension, which was treated as a claim to reopen a 
claim of service connection for a heart disorder.  The 
veteran's claim was denied.

A June 1995 VA treatment record noted a past medical history 
of status post back surgery 1966 with a laminectomy of the 
lumbar spine.

In October 1997, the veteran underwent an X-ray examination 
of the lumbar spine.  Moderate degenerative arthritic changes 
of the lumbar spine with large marginal hypotrophic spurs in 
excess of 3 millimeters in length were revealed.  The bones, 
joints, and soft tissues were otherwise normal in appearance.  
There was no narrowing of the disc bases.

Correspondence dated in August 2000 from Dr. Salyer stated 
that the veteran had treated at various intervals for chronic 
low back pain since 1988.  Dr. Salyer opined that the 
veteran's disorder was severe and not expected to improve.  
He had spinal surgery.  His condition was complicated by 
severe degenerative osteoarthritis of the lumbar spine with 
spinal stenosis, accompanied by neurological symptoms from 
time to time.

Correspondence dated in September 2000 from Dr. Maxwell 
stated that the veteran injured his back during service in 
1946 and underwent surgery on his back at that time.  Dr. 
Maxwell stated that "he did better for awhile and then 
injured himself last February picking up a plow."  Dr. 
Maxwell's impression was that the veteran incurred a disc 
herniation involving the entire canal and the T2 signals 
which showed spinal fluid very clearly and complete 
obliteration behind L4-5.

An Internal Medicine Consultation was performed by Dr. 
Borgfeld in September 2000.  Dr. Borgfeld noted the veteran's 
report that he had progressive back pain and reported a back 
injury dating back to World War II.  The veteran stated that 
he was in the Navy in the "1960s" and exposed to DDT as 
well as working on diesel engines and being exposed to 
solvents, resulting in a recurrent cough.  The veteran 
complained of recent increased difficulty with pain and 
reduced activity tolerance.

At a VA examination in March 2001 performed for rating 
purposes for his service-connected bronchitis, the veteran 
reported that he was discharged from active service due to a 
back problem.

Correspondence dated in July 2001 from Dr. Maxwell stated 
that he began treating the veteran in September 2000.  He 
stated that "it became clear that his initial injury 
occurred in the Navy in 1946 and he underwent surgery on his 
back at that time."  Dr. Maxwell stated that the veteran was 
having trouble with his back and legs since that time.  The 
veteran's most recent magnetic resonance imaging (MRI) showed 
a dramatic disc herniation at L4-5 which had almost totally 
obliterated the disc space and required a second surgery 
which was performed in September 2000.  The surgery occurred 
at L4-5, the same level presumably where his surgery occurred 
before since there was a heavy concentration of scar tissue 
at that level.  Dr. Maxwell also referred to an internal 
medicine consultation with Dr. Borgfeld in September 2000 
which stated that the veteran had progressive back pain 
following a back injury dating back to World War II.  It also 
included back surgery in his list of prior surgeries.  Dr. 
Maxwell stated that it was brought to his attention that 
there was a question of whether the veteran had been injured 
during active service, and opined that it was clearly 
related.  He stated that there was little doubt that he not 
only had the back injury and back surgery, but that his 
second back surgery had to be performed at the same level at 
L4-5.

At an RO hearing in October 2002, the veteran testified that 
during service he was running an obstacle course and when 
ascending a wall it collapsed.  He claimed that he was 
hospitalized for three days and was released when he could 
walk.  He stated that he had a bruise across his low back 
that "paralyzed" him, and "it killed or deadened the 
nerves from uh going down my legs, so as soon as I got able 
to walk well they sent me back to camp."  The veteran also 
claimed that he was carrying three or four sacks of sand up a 
ladder and the next morning he went to the hospital and 
stayed for five weeks with back problems and pneumonia.  He 
indicated that the diagnosis was then changed to bronchitis.  
He claimed that after separation from service he began 
treatment with a Dr. Hobbs, and in 1947 he began treatment 
with a VA hospital in Big Springs.  He testified, however, 
that records were unavailable.  The veteran denied any 
injuries to his back after separation from service.

Private treatment records dated in December 2003 from Spine 
Abilene noted that the veteran had three radius lumbar 
surgeries beginning in 1947 and the last one was performed by 
Dr. Maxwell in 1999.  This surgery provided no relief.  A 
diagnosis of lumbar radicular pain was rendered.  The veteran 
underwent a lumbar transforaminal epidural steroid injection.

The veteran makes several contentions regarding a back injury 
or disorder sustained in service.  The veteran contends that 
in May 1945, during training camp, he was running an obstacle 
course.  When scaling a climbing wall, it collapsed and he 
fell.  He claimed that he was in pain because his low back 
and neck were bruised severely.  The veteran contends that in 
December 1945 during active service he experienced back pain 
and a knot developed between vertebrae four and five.  He 
claims that he underwent low back surgery and a tube was 
inserted for draining purposes.  The tube was removed on the 
third day and he was placed on binnacle duty for about three 
months.  In April 1946, he was loading and off-loading 
supplies and his back began bothering him.  He was placed on 
binnacle duty.  He was experiencing pain in his low back.  A 
few weeks later, the diagnosis was changed to bronchitis and 
he was transferred to another ship where his discharge 
process began.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

It is clear from the evidence of record that the veteran 
currently has a back disorder consisting of a disc herniation 
at L4-5 which in his private physician's opinion almost 
totally obliterated the disc space.  There is no indication 
in the record, however, that the veteran's current disorder 
was due to an injury or disease incurred in service.  
Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against the veteran's claim of 
entitlement to service connection for a back disorder.

As detailed above, the service medical records contain no 
indication that the veteran ever complained of back pain, 
that he incurred any injuries to the back, or that he 
underwent surgery to his back.  

The veteran contends that in May 1945 he fell from a wall and 
bruised his low back and neck.  A treatment record from the 
training center dated in May 1945 noted complaints of a sore 
throat and fever.  The service medical records are devoid of 
complaints of a bruised back or neck due to a fall.

The veteran also contends that he underwent back surgery in 
December 1945, and was then placed on binnacle duty for three 
months.  In fact, the service medical records dated in 
December 1945 reflect that he had a gluteal abscess.  The 
records reflect that the abscess on the buttocks was drained 
and the veteran was placed on the binnacle list for the day.

Service medical records dated in April 1946 do reflect 
complaints of chest pain and shortness of breath which 
increased in severity due to sandblasting operations, but the 
records are negative for complaints of back pain or injury to 
the back due to carrying sand.  During that time period, 
chronic bronchitis was diagnosed.

There is also no indication in the record that the veteran 
was discharged from service for any medical reason.  On an 
examination performed for separation purposes, no back 
disorder was noted, and no other defects were noted.

On the other hand, the evidence of record is clear that the 
veteran sustained an injury to his back in February 1952 
while working on a drilling rig.  He complained of low back 
pain, and filed a workers' compensation claim regarding his 
injury.  A VA clinical record noted the veteran's contention 
that he was struck in the back in February 1952 while working 
in Texas.  He complained of back pain, although no pathology 
was found.  X-ray examinations were performed in June and 
July 1952 and referenced a back injury in February 1952.  The 
veteran applied for VA hospital treatment on three separate 
occasions in 1952 and referenced a back injury in February 
1952.

The evidence of record also indicates that the veteran 
underwent back surgery in 1966 with a laminectomy of the 
lumbar spine.

In July 2001, the veteran's private physician, Dr. Maxwell, 
provided his opinion that it was "clear" that the veteran 
sustained an initial back injury in service in 1946 which 
required surgery.  In forming this opinion, Dr. Maxwell 
relied on the fact that when surgery was performed on the 
lumbar spine in September 2000, it was performed at the same 
level as the prior surgery due to a heavy concentration of 
scar tissue at that level.  Dr. Maxwell also relied on Dr. 
Borgfeld's note in the September 2000 consultation which 
stated that the veteran had progressive back pain following a 
back injury dating back to World War II, and that the veteran 
included back surgery in a list of prior surgeries.  Again, 
as detailed above, there is no indication in the service 
medical records or any other medical evidence provided that 
the veteran sustained a back injury during service, or that 
he underwent surgery to his back during service.  Although 
the evidence of record does contain an indication that the 
veteran may have undergone back surgery, it was in 1966, 
approximately twenty years after separation from service.  
Dr. Maxwell has provided no medical bases for his conclusion, 
and it is clear that any such opinion is based strictly on 
the historical accounts of the veteran.  Additionally, it is 
apparent that Dr. Borgfeld's and the Spine Abilene's 
notations are also based on history supplied by the veteran.  
The veteran is not competent to render an opinion regarding 
diagnosis of etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, the Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  Consequently, the Board rejects Dr. 
Maxwell's opinion regarding the etiology of the veteran's 
back disorder, as medically unfounded and unsupported.  

The Board also finds it relevant that the veteran's claim of 
service connection for a back disorder was not filed until 
December 2000, approximately 54 years after separation from 
service.  Although, several other claims of service 
connection have been filed following separation from service.  

As previously discussed, the Board has determined that it is 
unnecessary to ask a medical expert to review the record to 
provide an opinion regarding etiology, as the record 
currently contains no indication that the veteran's current 
disorder was incurred in or due to his active service.  

In sum, the preponderance of the evidence is against the 
claim of service connection for a back disorder.  


ORDER

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



